Exhibit 10.1

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT, effective as of July 1, 2016 (this “Amendment”) by and
between RYMAN HOSPITALITY PROPERTIES, INC., a Delaware corporation and successor
in interest by merger to Gaylord Entertainment Company (the “Company”), and
BENNETT WESTBROOK, a resident of Brentwood, Williamson County, Tennessee
(“Executive”), is to the Employment Agreement, dated as of February 25, 2008 by
and between Gaylord and Executive, as amended (the “Agreement”).

WITNESSETH:

WHEREAS, the Company and Executive entered into the Agreement pursuant to which,
among other things, the Company agreed to hire Executive as one of its senior
executives; and

WHEREAS, the Executive has been promoted to the position of Executive Vice
President and Chief Development Officer, and the parties have agreed to make
certain modifications to the Agreement in connection with such promotion.

NOW, THEREFORE, in consideration of the continued employment of Executive by the
Company, the agreements made herein and in the Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1. Amendment of Section 2(a)(i) of the Agreement. Section 2(a)(i) of the
Agreement is amended and restated in its entirety to provide as follows:

“(i) During the Employment Period, Executive shall serve the Company as its
Executive Vice President and Chief Development Officer and report directly to
the Company’s Chief Executive Officer. Executive shall supervise the development
and design and construction activities of the Company, and perform such other
duties as the Company’s Chief Executive Officer shall reasonably determine.”

 

2. Amendment of Section 3(a) of the Agreement. Section 3(a) of the Agreement is
amended and restated in its entirety to provide as follows:

“(a) Base Salary. The Company shall pay to Executive an annual salary of
$375,000. Executive’s annual salary shall be reviewed annually by the Human
Resources Committee of the Board of Directors (the “Human Resources Committee”),
and any increase shall be made in the discretion of and approved by the Human
Resources Committee and ratified by the Board of Directors (such annual salary,
together with any increases under this subsection (a), being herein referred to
as the “Base Salary”).”



--------------------------------------------------------------------------------

3. Amendment of Section 3(b) of the Agreement. Section 3(b) of the Agreement is
amended and restated in its entirety to provide as follows:

“(b) Annual Cash Bonus. Executive shall be eligible for an annual cash bonus
equal to a target of 100% of Executive’s Base Salary, up to a maximum of 200% of
Base Salary (the “Annual Bonus”), to be paid to him with respect to each
calendar year, and shall be determined based on the achievement of certain goals
and Company performance criteria as established by the CEO and approved by the
Human Resources Committee subject and pursuant to the terms and conditions of
the company’s Cash Incentive Plan, as it is amended from time to time. Subject
to the Company’s determinations pursuant to the Cash Incentive Plan, the annual
Bonus for each calendar year shall be paid to Executive on or before
February 28th of the immediately succeeding year.”

 

4. Amendment of Section 5(d)(ii) of the Agreement. Section 5(d)(ii) of the
Agreement is deleted in its entirety and replaced with the following new
provision:

“(ii) The assignment of Executive, over his reasonable objection, of any duties
materially inconsistent with his status as Executive Vice President and Chief
Development Officer or a substantial adverse alteration in the nature of his
responsibilities.”

 

5. Amendment of Section 5(d)(iii) of the Agreement. Section 5(d)(iii) of the
Agreement is deleted in its entirety and replaced with the following new
provision:

“(iii) A reduction by Company in his annual base salary as the same may be
increased from time to time pursuant to Section 3(a) hereof.”

 

6. Miscellaneous. Capitalized terms used, but not otherwise defined herein,
shall have the same meaning provided in the Agreement. This Amendment shall be
deemed to be a contract under the laws of the State of Tennessee and shall be
construed and enforced with the internal laws of said state. This Amendment may
be executed in two or more counterparts, all of which taken together shall be
deemed one original.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Employment
Agreement to be duly executed as of the date first written above.

 

RYMAN HOSPITALITY PROPERTIES, INC. By:  

/s/ Colin V. Reed

Name:  

Colin V. Reed

Title:  

Chairman and CEO

EXECUTIVE

/s/ Bennett Westbrook

Bennett Westbrook